          Case 1:21-cr-00264-WJ Document 23 Filed 04/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.

STEVEN SILGUERO,

                       Defendant                              CR. NO 21-264 WJ

              MOTION FOR RECONSIDERATION OF DETENTION ORDER

       COMES NOW, Defendant by and through his Court Appointed Counsel, Roberto

Albertorio, and respectfully requests that U.S. Magistrate Laura Fashing reconsider her

Order of Datention on the above captioned matter. As grounds for this request, Counsel

submits as follows:

       1. Defendant has been in custody since January 3,, 2021.

       2. Defendant has been accepted into the christian Under HIS Construction in

patient drug rehabilitation program.

       3. Defendant has a history of drug addiction which would be better addressed by

this program.

       4. Defendant has a non violent history of criminal activity primarily resulting from

his use of drugs, including failures to appear. He now understands and accepts

responsibility for this history,

       5. Counsel has been in constant contact with his client and client’s mother and

he seems amendable to rehabilitation.
           Case 1:21-cr-00264-WJ Document 23 Filed 04/01/21 Page 2 of 2




       6. Due to the COVID issue, Defendant was not indicted until March 12, 2021 and

full discovery has not yet been provided as of March 31, 2021. The government

contacted defense counsel and will provide additional discovery within the next week.

       7. Counsel has investigation the initial arrest of his client on this matter and there

are considerable Fourth Amendment issues which may be dispositive of this case.

However the anticipated time which may elapse before a hearing is held may be

considerable.

       8. Counsel respectfully submits that a placement of his client into the in-patient

rehabilitation program will best address his addiction and life long recovery.

       9. Defendant understands that he must comply with all of the conditions that

may be placed by the Court. Failure to so comply would be grounds for immediate

custody.

                                                  Respectfully submitted,

I certify that a true copy                        _______________________
of this Motion was electronically                 Roberto Albertorio
filed withs the U.S. Attorney’s Office            Attorney for FLORES-BURCIAGA
this April 1, 2021                                P.O. Box 91387
__________________________                        Albuquerque, N.M. 87199
Roberto Albertorio                                505-450-2870
